DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on September 14, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20221128 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US 2016/0253753) in view of Yu (US 2015/0025950).

Claims 1, 8
Bennett discloses:
 receiving, at a server (system server, see [0053,0066]) of the backend platform and via a client application (via buyer’s software, see [0057, 0141]) on a client device (client, see [0057]), a request (initiate transaction session, see [0091]) for building a purchase offer (offer loans, see [0048]) for a product (product, see [0048]) from each provider of a plurality of providers (multiple lenders, see [0044]) that prequalified (can qualify, see [0053]) the applicant to purchase the product;
of each provider that prequalified the applicant to process and build, in parallel (parallel, see [0067, 0154]), the purchase offer, wherein each of the one or more rule sets (parameter information of one or more lenders, see [0046]) is associated with a respective provider of the plurality of providers (one or more lenders, see [0046]) and is uploaded to the jailed and non-accessible environment via a portal (multi-seller sales portal, see [0073, 0076]) by the respective provider; 
and wherein the purchase offer is based on information associated with the request for building the purchase offer (different loans, affordable goods, see [0048, 0053]), information associated with the product (e.g. vehicle, Ford Explorer, see [0048]), information associated with the applicant (buyer information, see [0046]), and information associated with pricing (pricing information, see [0111]) for each of the respective providers; 
generating the purchase offer (displaying goods/services the buyer is qualified to finance, see [0056]) for each provider that prequalified the applicant based on application of the information associated with the request for building the purchase offer (different loans, affordable goods, see [0048, 0053]), information associated with the product (e.g. vehicle, Ford Explorer, see [0048]), information associated with the applicant (buyer information, see [0046]), and information associated with pricing (pricing information, see [0111]) for each of the respective providers to micro-services of each provider implementing the one or more rule sets (determine the loans that are applicable, see [0087]); and 
transmitting for display (display, see [0087, 0131]) on a graphical user interface (GUI) of the client device (buyer interface, see [0044]), the purchase offer for each provider that prequalified the applicant via the client application on the client device.
Bennett does not disclose:
Applying… sets;
And wherein… rule sets.
Yu teaches:
applying, at the server and within a jailed and non-accessible environment of the server (backend server, see [0040]), one or more rule sets (payment division rules, see [0032, 0079, 0082, 0093]);
and wherein the one or more rule sets are securely stored in a lender confidential data repository (promotion configuration database, see [0085]) of the jailed and non-accessible environment, such that each of the one or more rule sets is inaccessible by providers of other one or more rule sets (the server determines whether the payment division rules are valid, each promoter establishes their own payment division rules, see [0087, 0093]).
Bennett discloses receiving a request for building a purchase offer, building the purchase offer, uploading rule sets via a portal, generating the purchase offer, and transmitting the purchase offer for display. Bennett does not disclose applying rule sets within a jailed and non-accessible environment and storing the rule sets in a repository, but Yu does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the online purchasing system supporting lenders with affordability screening of Bennett with applying rule sets within a jailed and non-accessible environment and storing the rule sets in a repository of Yu because 1) a need exists for an online loan platform that provides financial incentive to the seller to identify and present loans most favorable to the buyer (see Bennett [0012]); and 2) a need exists for providing configurable and variable revenue sharing in online commerce (see Yu [0004]). Applying rule sets within a jailed and non-accessible environment allows lenders to build their offers without interference from other lenders. Storing the rule sets in a repository ensures they are safe.

Claims 2, 9
Furthermore, Bennett discloses:
communicating with a third-party (third-party credit agency, see [0087]) to obtain a value of the product.  

Claim 5
Furthermore, Bennett discloses:
storing the purchase offer in a second repository of the server for a duration of an expiration period (offer is stored for up to 30 days, see [0146]).

Claim 6
Furthermore, Bennett discloses:
invalidating the purchase offer after the duration of the expiration period (at end of 30 days the offer is deleted, see [0146]).

Claim 7
Furthermore, Bennett discloses:
providing access to the purchase offer for each provider via a second client application (buyer’s software, see figure 12) on a second client device for the duration of the expiration period.

Claims 3-4 and 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US 2016/0253753), in view of Yu (US 2015/0025950), and further in view of Peasley et al. (US 2019/0087847).

Claim 15
Bennett discloses:
receive, using an application programming interface (API) operating on the device and via a client application executing on a client device (client, see [0057]), a request (initiate transaction session, see [0091]) for building a purchase offer (offer loans, see [0048]) for a product (product, see [0048]) from each provider of a plurality of providers (multiple lenders, see [0044]) that prequalified (can qualify, see [0053]) an applicant to purchase the product; 
wherein the - 34 -respective rule sets (parameter information of one or more lenders, see [0046]) are uploaded to the jailed and non-accessible environment via a portal (multi-seller sales portal, see [0073, 0076]) by the respective provider;
apply, using the micro-service, the respective rule set (determine the loans that are applicable, see [0087]) of each provider to process and build, in parallel (parallel, see [0067, 0154]), the purchase offer from each provider; 
generate, using the micro-service, the purchase offer (displaying goods/services the buyer is qualified to finance, see [0056]) for each provider based on the application of information associated with the request for building the purchase offer (different loans, affordable goods, see [0048, 0053]), information associated with the product (e.g. vehicle, Ford Explorer, see [0048]), information associated with the application (buyer information, see [0046]), and information associated with pricing (pricing information, see [0111]) to the respective rule set of each provider; 
transmit (display, see [0087, 0131]), using the API, the decrypted purchase offer for each provider to the client application executing on the client device.
Bennett does not disclose:
Generate… applicant;
Access… rule sets.
Yu teaches:
generate, using the API, a call (obtain information, see [0035]) to a micro-service operating within a jailed and non-accessible environment (backend server, see [0040]) on the device for each provider that prequalified the applicant; 
access, using the micro-service, a lender confidential data repository (promotion configuration database, see [0085]) of the jailed and non-accessible environment on the device to retrieve respective rule sets (payment division rules, see [0032, 0079, 0082, 0093]) for each provider that prequalified the applicant, each respective rule set defining criteria of the respective provider for generating the purchase offer, wherein the - 34 -respective rule sets are securely stored in the lender confidential data repository such that each of the respective rule sets is inaccessible to providers of other respective rule sets (the server determines whether the payment division rules are valid, each promoter establishes their own payment division rules, see [0087, 0093]).
Bennett discloses receiving a request for building a purchase offer, applying a rule set to build the purchase offer, generating the purchase offer, and transmitting the purchase offer for display. Bennett does not disclose generating a call within a jailed and non-accessible environment and accessing a repository, but Yu does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the online purchasing system supporting lenders with affordability screening of Bennett with the generating a call within a jailed and non-accessible environment and accessing a repository of Yu because 1) a need exists for an online loan platform that provides financial incentive to the seller to identify and present loans most favorable to the buyer (see Bennett [0012]); and 2) a need exists for providing configurable and variable revenue sharing in online commerce (see Yu [0004]). Generating a call within a jailed and non-accessible environment allows lenders to build their offers without interference from other lenders. Accessing the rules in a repository ensures they are safe.
Bennett in view of Yu does not disclose:
encrypt… provider; 
decrypt… provider.
Peasley teaches:
encrypt, using the micro-service, the purchase offer (encrypt information of the offer, see [0014]) for each provider; 
decrypt, using the API, the purchase offer (decrypt, see [0035]) for each provider.
Bennett in view of Yu discloses receiving a request for building a purchase offer, generating a call, accessing a lender confidential repository, applying the respective rule sets, generating the purchase offer, and transmitting the purchase offer for display. Bennett in view of Yu does not disclose encrypting and decrypting the purchase offer, but Peasley does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the online purchasing system supporting lenders with affordability screening of Bennett, in view of Yu, with the encrypting and decrypting of the purchase offer of Peasley because a need exists for ensuring that a referral is trustworthy (see Peasley [0003]). Encrypting and decrypting the purchase offer will ensure its security.

Claims 3, 10, 17
Bennett in view of Yu discloses the limitations above. Bennett in view of Yu does not disclose:
The receiving… information.
Peasley teaches:
the receiving the request for building the purchase offer comprises receiving encrypted applicant information (encrypted user information, see [0020]).
Bennett in view of Yu discloses receiving a request for building a purchase offer, applying rule sets within a jailed and non-accessible environment to build the purchase offer, storing the rule sets in a repository, uploading rule sets via a portal, generating the purchase offer, and transmitting the purchase offer for display. Bennett in view of Yu does not disclose receiving encrypted applicant information, but Peasley does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the online purchasing system supporting lenders with affordability screening of Bennett, in view of Yu, with the encrypted applicant information of Peasley because a need exists for ensuring that a referral is trustworthy (see Peasley [0003]). Encrypting applicant information helps with security.

Claims 4, 11
Bennett in view of Yu discloses the limitations above. Bennett in view of Yu does not disclose:
generating… application.
Peasley teaches:
generating the purchase offer comprises generating an encrypted purchase offer (encrypt information of the offer, see [0014]), and the method further comprises: transmitting the encrypted purchase offer to an application programming interface (API), the API being configured to decrypt (decrypt, see [0035]) the encrypted purchase offer for a single user session on the client application.
Bennett in view of Yu discloses receiving a request for building a purchase offer, applying rule sets within a jailed and non-accessible environment to build the purchase offer, storing the rule sets in a repository, uploading rule sets via a portal, generating the purchase offer, and transmitting the purchase offer for display. Bennett in view of Yu does not disclose encrypting and decrypting the purchase offer, but Peasley does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the online purchasing system supporting lenders with affordability screening of Bennett, in view of Yu, with the encrypting and decrypting the purchase offer of Peasley because a need exists for ensuring that a referral is trustworthy (see Peasley [0003]). Encrypting and decrypting the purchase offer will ensure its security.

Claim 12
Furthermore, Bennett discloses:
store the purchase offer in a second repository of the server for a duration of an expiration period (offer is stored for up to 30 days, see [0146]).

Claim 13
Furthermore, Bennett discloses:
invalidate the purchase offer after the duration of the expiration period (at end of 30 days the offer is deleted, see [0146]).

Claim 14
Furthermore, Bennett discloses:
provide access to the purchase offer for each provider via a second client application (buyer’s software, see figure 12) on a second client device for the duration of the expiration period.

Claim 16
Furthermore, Bennett discloses:
communicate with a third-party (third-party credit agency, see [0087]) to obtain a value of the product.  

Claim 18
Furthermore, Peasley teaches:
the API is configured to decrypt (decrypt, see [0035]) the encrypted purchase offer for a single user session on the client application.  

Claim 19
Furthermore, Bennett discloses:
store the purchase offer in a repository of the server for a duration of an expiration period (offer is stored for up to 30 days, see [0146]).

Claim 20
Furthermore, Bennett discloses:
generate a counteroffer (subset of affordable products now available, see [0055]) modifying one or more parameters (e.g. modify loan term or down payment, see [0051, 0055]) of the purchase offer, the counteroffer being based on at least one of the respective rule sets.

Response to Arguments
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Desai et al. (US 2014/0020068) discloses limiting widget access of wallet.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.